The opinion of the court was delivered by
Mr. Justice Fraser.
This is an action of trespass alleging that the plaintiff was in possession of a certain “ guano house” on the line of the Laurens Railroad, in the town of Martin’s Depot, in Laurens county, claiming $500 damages for a trespass-by defendant, and costs. The defendant after putting in issue-all the allegations of the complaint alleges that he “ on the first Monday in October, 1877, bought a tract of land commonly known as the Martin place, at Martin’s Depot, in said county and state; that on said tract of land and on and near the line of the Laurens Railroad is a “ guano house,” and it is to this-house this defendant supposes the plaintiff to make reference, in his complaint. This defendant alleges that the said Martin place was sold by O. L. Fike, as sheriff of Laurens county, at. Laurens Court House, on the day aforesaid, without any reservation of any kind, and was purchased by the said defendant as aforesaid . . “ that the said guano house at the time he made, the purchase of the said Martin place was enclosed by the fencing on said place, and is so surrounded by the lands of said place as to render it impossible for any one to use the said, guano house without the consent of this defendant.”
It appears from the “ case” before this court that A. P. Martin died in 1862 and that in November following this tract of land containing about 900 acres was sold as his property under proceedings in partition, and was purchased by Kitty Gr.,. his widow, who gave her bond with sureties for the purchase, money. She afterwards intermarried with plaintiff, J. W\. "Watts. This bond was given to the commissioner in equity,, and when that- office was abolished was transferred to the custody of the clerk of the Court of Common Pleas. Ira W.. Rice, the clerk, commenced proceedings to foreclose the statutory lien, to which action the said Kitty Gr. and her husband,, the plaintiff, were parties defendant. Under the decretal order in this case the Martin tract was sold in October, 1877,, *161and purchased by the defendant, L. W. C. Blalock. The “ guano house” had been built on the right of way of the Laurens Bailroad by the plaintiff, with the permission of the authorities of the railroad, and was in the possession of the plaintiff, who was using it for storing guano for which he was agent at the time defendant entered and took possession. The jury found a verdict for plaintiff for $500, and defendant appeals from certain rulings of the presiding judge.
The first exception is as follows : 1. “ Because, it is respectfully submitted, in view of the nature of the cause and the testimony adduced, that his Honor erred in ruling that it was necessary for the defendant to show a grant from the state or a chain of title extending through twenty years to the Martin place.” As a general statement of a principle of law we think that there was no error in the ruling of the presiding judge on this point. Add. Torts, § 446. There is, however, a qualification of this proposition which defendant claims to have existed in this case, and the second exception is as follows: 2. “ Because the Martin place having been sold, and bought by the defendant at a prior civil sale under proceedings to foreclose a statutory lien, it is respectfully submitted that-his Honor erred in ruling that the defendant must show a better title to said Martin place than the deed of the sheriff who executed the order of the court.” There are some cases where the party to an .action upon whom is the burden of proving title to real estate can rely upon the doctrine of estoppel instead of going into the proof of his title by showing a grant or a presumption of a grant and thence by regular chain of conveyances. Such are the cases where it appears that both parties claim title from a common source, _ or where one claims under some judicial proceeding to which the other has been a party or a privy. In the latter cases the matter in issue in the cause before the court must have been at issue in the former proceeding, the benefit of’which is sought. Now in the case at bar, it appears that the. Laurens Bailroad had been built many years before the sale for partition of the Martin estate, and had' acquired the right of way over the land on which this guano house stands. The Laurens *162Bailroad Company has never been made a party to any of the proceedings in reference to this Martin place, and cannot be in. any way concluded by it; and even if J. W. Watts, the plaintiff, has been concluded as to any other interest in the Martin place in consequence of his having been a party to the proceeding to foreclose the statutory lien, it is difficult to see how he can be in any way concluded in reference to the right of way in regard to which he has never been impleaded. The claim of the Laurens Bailroad Company is paramount to that of the heirs of A. P. Martin and those who have their title. In this case plaintiff claims title under the Laurens Bailroad ^Company which was entitled to possession of the locus in quo.
3Bnt the defendant in this case claims that if plaintiff is not 'concluded by the sale under the case of Ira W. Rice, Clerk, v. J. W. Watts and wife, that under the circumstances of this case he had a right to enter and take possession of the “ guano house,” as appears by the third exception, which is as follows : 3. “ Because, it is respectfully submitted, his Honor erred in refusing to charge the jury as follows: 1 that the guano house not being used for the purposes and not being under the control of the Laurens Bailroad, and the plaintiff having admitted that he is not the owner of the land lying on either side of the railroad, the plaintiff cannot recover.’ ”
It was entirely proper that the presiding judge should refuse to charge “ that the guano house not being used for the purposes and not being under the control of the Laurens Bail-road.” This was a question of fact for the jury. Again, it does not follow, that because the plaintiff admitted that he was not the owner of the land on either side of the railroad, that the defendant was the owner, and had the right to dispossess him. It does not follow, if all these facts be assumed in favor of defendant, and it be admitted that he is the owner of the fee, and that this guano house was used by the plaintiff for storing guano for sale which had been shipped to him as an individual that plaintiff could not recover in this action.
The defendant is here under the same allegation as to title as was the plaintiff in Evans v. McLucas, 15 S. C. 67. In that case, instead of defending, plaintiff brought the action to *163recover a house built on the right of way of the W. C. and A. Railroad by permission of the company as a warehouse for the purpose of receiving guano, etc., from the cars. Plaintiff held the fee, and this court held that she could not recover the house either as a fixture or %$> personalty. The charters of the two companies as to this point are substantially the same. If the defendant in this case had brought his action against the plaintiff, he could not have recovered on such a title as he has shown in this case, and he cannot be allowed to put himself in a better position by committing a trespass on the plaintiff. The right of possession is a very sacred one, and the court will not allow the repose which it gives to be endangered by giving improper advantages to a trespasser. If defendant had a good title he should have resorted to the courts, where he could have obtained any redress to which by law he was entitled.
It is therefore ordered and adjudged that the exceptions be ■overruled, the judgment of the Circuit Court affirmed, and the appeal dismissed.